Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/14/2019 has been considered by the examiner. 
Status of Application
Claims 1-4 are pending. Claims 1 and 4 are the independent claims.
Specification
The disclosure is objected to because of the following informalities:
In ¶24, “take a brake somewhere” should read “take a break somewhere”
Appropriate correction is required.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1 recites “a candidate drop-in facility where the user drops in between a departure place and the destination”. The language here is not indefinite, but does not read very clearly due to the existence of the terms “drop in” and “in between” both being common in English usage. So this sentence can sound like the user is dropping in between a departure place and a destination, not dropping in 
Claim 4 contains similarly recited limitations and is objected to under a substantively equivalent rationale.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “estimate a moving purpose of a user to a destination based on destination information that is information indicative of the destination set by the user” and this limitation is indefinite.  Due to a lack of grammatical punctuation, it is unclear whether the estimation is based on the destination information that is indicative of the destination set by the user or the destination is based on destination information that is indicative of the destination set by the user. As written, it would appear to be the latter, and for the purpose of examination, the limitation will be interpreted as such.
Claim 1 recites “determine a candidate drop-in facility where the user drops in between a departure place and the destination by use of at least the moving purpose” and this limitation is indefinite. Due to a lack of grammatical notation, it is unclear whether the “by use of at least the moving purpose” is modifying the determination or the dropping in. For the purpose of examination, the limitation will be interpreted as “determine, at least based on the moving purpose, a candidate drop-in facility where the user drops in between a departure place and the destination”.
Claim 4 recites similar limitations and is rejected under a substantively equivalent rationale.
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Applicant’s claims are directed towards machines.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or 
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims are directed toward the abstract idea of estimating a purpose based on a destination and determining and proposing a place to drop in based on that purpose, which comprises a mental process, as described above. Claim 1 recites:
estimate a moving purpose of a user to a destination based on destination information that is information indicative of the destination set by the user
determine a candidate drop-in facility where the user drops in between a departure place and the destination by use of at least the moving purpose and to propose the candidate drop-in facility thus determined to the user
Limitation (a) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, limitation (a) encompasses a human estimating why a user is going to a destination. Similarly, limitation (b) encompasses a human determining a place to drop in along the way based on the reason they determined in (a) and then verbally proposing the place to the user.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s invention are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the estimating a purpose based on a destination and determining and proposing a place to drop in based on that purpose are implemented on a computer, and thus there is no integration of the abstract idea into a practical application.
In particular, claim 1 recites the additional element of a processor comprising the portions configured to perform these operations. This is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 4 recites limitations directed towards performing steps (a)-(b) and is rejected under a substantively equivalent rationale.
Claims 2-3 are rejected under 35 U.S.C. 101, as being dependent on rejected claim 1, respectively, and for failing to resolve the deficiencies listed above.
Claim 2 further narrows the destination information to be included in an utterance content of the user, but just as in the independent claim, a human can listen to the user to determine the destination information.
Claim 3 adds the limitation that, when the moving purpose is the same as one estimated before, to propose a drop-in facility where the user has dropped in before, but just as in the independent claim, a human can estimate a similar moving purpose and suggest a drop in facility that the user has been to before from memory.
Thus, since the claims 1-4 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it simply describes “an information processing program”, which includes transitory electrical and electromagnetic signals propagating through some medium, such as wires, air, or a vacuum, which are not encompassed by any of the four enumerated categories which appear in 35 in re Nuijten - 500 F.3d 1346 (Fed. Cir. 2007).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hansen et al. (US 2017/0108348 A1).
	Regarding claim 1, Hansen discloses an information processor comprising: a purpose estimation portion configured to estimate a moving purpose of a user to a destination based on destination information that is information indicative of the destination set by the user (Hansen ¶9, 36, 68, 76-79, 83-84, 88); and a candidate facility proposing portion configured to determine a candidate drop-in facility where the user drops in between a departure place and the destination by use of at least the moving purpose and to propose the candidate drop-in facility thus determined to the user (Hansen ¶10, 30-32, 36, 45, 64, 68-70, 76-79, 83-85, 88, 96-97, 121-122, 153-154).
Regarding claim 2, Hansen discloses wherein the purpose estimation portion estimates the moving purpose based on the destination information included in an utterance content of the user (Hansen ¶44-45, 48, 50, 52, 54).

With respect to claim 4: all limitations have been examined with respect to the information processor in claim 1. The information processor taught/disclosed in claim 1 can clearly perform the method executed by a computer according to the information processing program of claim 4. Therefore claim 4 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2017/0108348 A1) in view of Shin et al. (US 20180211663 A1).
	Should it be found by a court of law, that Hansen does not explicitly disclose “wherein the purpose estimation portion estimates the moving purpose based on the destination information included in an utterance content of the user” of the claimed invention, the Office introduces Shin as a secondary reference to explicitly teach “wherein the purpose estimation portion estimates the moving purpose based on the destination information included in an utterance content of the user”.
	Shin teaches wherein the purpose estimation portion estimates the moving purpose based on the destination information included in an utterance content of the user (Shin abstract and ¶8-9, 24, 30, 40, 43, 48, 73, 85, 92, 111, 121, 154, 160, 171). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method for determining 
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        March 23, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669